Citation Nr: 0402779	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-06 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for schizophrenia.





INTRODUCTION

The appellant is a veteran who had recognized active service 
from April 1943 to November 1945 and from June 1946 to 
September 1948.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Manila.

The veteran requested and was granted a RO Decision Review 
Officer hearing.  An informal conference report of the 
hearing is of record.

In July 2002 the RO issued a rating decision denying service 
connection for schizophrenia, avitaminosis, and presbyopia.  
In September 2002, the veteran submitted a medical 
certificate regarding schizophrenia in support of his claim.  
In a rating decision in October 2002, the RO affirmed the 
denial of service connection for schizophrenia.  That same 
month the veteran filed a notice of disagreement (NOD) with 
the October 2002 rating decision.  The matter of service 
connection for schizophrenia is the only issue now before the 
Board.  (In January 2003 veteran submitted a claim for 
service connection for gastric/duodenal ulcer.  This matter 
is referred to the RO for appropriate action.)


FINDING OF FACT

Schizophrenia was not manifested in service or in the first 
postservice year, and is not shown to be related to service. 


CONCLUSION OF LAW

Service connection for schizophrenia is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in this case.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) provided guidance regarding notice requirements under 
the VCAA, including that the veteran should be specifically 
notified as to what he needs to substantiate his claims, what 
the evidence shows, and of his and VA's respective 
responsibilities with regard to claims development.  Here the 
veteran was adequately notified of the VCAA in correspondence 
dated in January 2002 (prior to the rating appealed) and in 
November 2002.  The January 2002 duty to assist (VCAA) letter 
advised the veteran he had 30 days to submit evidence and the 
November 2002 letter advised him that he had 60 days to 
provide additional information; however, both letters further 
informed him that evidence submitted within one year would be 
considered.  Everything he has submitted to date has been 
accepted for the record and considered.  Under the Veterans 
Benefits Act of 2003, Pub. L. 108-183, § 701, 117 Stat. 
2651,__ (Dec. 16, 2003)(to be codified at 38 U.S.C. § __), 
the Board may proceed with consideration of the appeal.

The file contains records from the veteran's period of 
service and reports of post-service treatment.  A VA 
examination was not scheduled because there was nothing in 
service (or in the first postservice year) relating to 
schizophrenia, and thus no basis for finding a nexus between 
current schizophrenia and service.  VCAA mandated duties to 
assist and to notify are met, and no additional assistance of 
notification is necessary.  



Facts and Analysis

Service medical records show no complaint or findings 
indicative of schizophrenia.  Private medical records show 
that schizophrenia was first diagnosed in February 1974, more 
than 25 years after the veteran's separation from service.  
The 1974 records reflect that the veteran or his wife 
believed the disability began in 1948, as the wife had then 
noticed that he was behaving strangely.  The veteran's file 
includes records of treatment for schizophrenia in recent 
years.  There is nothing showing treatment for, or a 
diagnosis of, schizophrenia during the interval between 
service separation and 1974, and there is no medical opinion 
relating schizophrenia to service.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for a psychosis (here, schizophrenia) may 
be granted on a presumptive basis if such chronic disability 
is manifested to a compensable degree within one year 
following the veteran's separation from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish entitlement to service connection, there must be 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Also, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran reports that he has had problems with 
schizophrenia since service.  However, service medical 
records, reveal no complains or findings indicative of 
schizophrenia.  Upon separation from service in 1948, 
psychiatric evaluation was normal.  

From the veteran's separation from service in September 1948 
to February 1974, an interval of over 25 years, there is no 
objective evidence of complaint, treatment, or a diagnosis of 
schizophrenia.  Although the veteran's wife has indicated she 
noticed symptoms of schizophrenia in 1948 (which would have 
been while he was still in service), as a layperson she is 
not competent to opine in matters relating to medical 
diagnosis or etiology.  See Espiritu, supra.  Furthermore, 
neither she nor the veteran asserts that he received 
treatment for schizophrenia, or that schizophrenia was 
diagnosed during the interim between his separation from 
service and 1974.  While schizophrenia is now diagnosed, 
there is no competent (medical) evidence relating such 
disability to the veteran's active service, or to any 
complaints or findings therein.  And, as schizophrenia was 
not manifested in the first postservice year, service 
connection for such disability on a presumptive basis is not 
warranted.

Without competent evidence that schizophrenia was manifested 
in service or in the first postservice year, and with no 
competent evidence to the effect that the veteran's 
schizophrenia is related to service, the preponderance of the 
evidence is against the veteran's claim, and service 
connection for schizophrenia must be denied.  


ORDER

Service connection for schizophrenia is denied.



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



